The Honorable Jodie Mahony State Representative 406 Armstrong Building El Dorado, AR  71730
Dear Representative Mahony:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials".  You ask specifically if the language of section nine (9) of the Statement of Financial Interest form required by the Act is consistent with Section21-8-701(j) of the Act.
It is my opinion that section nine (9) of the form does not accurately reflect the requirements of the Act.
As you note in your request, the form requires a public official to report any good or service sold to a governmental body if the value exceeds $1,000. However, the Act's provision (on which the form is based) requires disclosure of goods and services sold only to the governmental body in which the public official serves or is employed.  Section 21-8-701(j) states:
  If a public official or any business in which he or she or his or her spouse is an officer, director, stockholder owning more than ten percent (10%) of the stock of the company, owner, trustee or partner shall sell any goods or services having a total annual value in excess of one thousand dollars ($1,000.00) to the governmental body in which the public official servers or is employed, then the public official shall set out in detail the goods or services sold, the governmental body to which they were sold, and the compensation paid for each category of goods or services sold.
Clearly, then, a public official must disclose any sale of a good or service only to that entity of the government in which he serves or is employed.